SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

356
CA 14-00961
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF RITE AID CORPORATION,
PETITIONER-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

TERIE HUSEBY, ASSESSOR, AND BOARD OF ASSESSMENT
REVIEW OF TOWN OF IRONDEQUOIT,
RESPONDENTS-APPELLANTS.
(APPEAL NO. 1.)


DAVIDSON FINK LLP, ROCHESTER (THOMAS A. FINK OF COUNSEL), FOR
RESPONDENTS-APPELLANTS.

ROBERT L. JACOBSON, PITTSFORD, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered March 27, 2014 in proceedings pursuant to
RPTL article 7. The order, among other things, granted the petition
to the extent that it directed that the assessment rolls be corrected
to reflect reduced assessed values determined by the court for tax
years 2008/2009 through 2012/2013 and directed that the overpayment of
taxes be refunded with costs.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Matter of Rite Aid Corp. v Huseby ([appeal
No. 2] ___ AD3d ___ [July 10, 2015]).




Entered:    July 10, 2015                         Frances E. Cafarell
                                                  Clerk of the Court